Title: To John Adams from Oliver Whipple, 7 July 1809
From: Whipple, Oliver
To: Adams, John



Most respected Sr.
Hallowill Maine July 7th. 1809

Allwise Providence has most ierally decreed, That there should be born for the Benefit of Mankind, Patrons & Lovers of Friendship; Under this auspicious & benevolent order of Things has eventuated rare & singular Blessings To mankind, but from no Persons or Characters have the sweet Dropings of pure Benevolence been poured, with more Judicious Gratuity, than from your fostering hand: To solicit Favours, often bears the Cast of Indigence, but the Giver in Return, is compensated in Part, by the noblest Incentives, that can inspire the Mind, and is often an emense Gainer, by having awakned, the nicest Sensibilities of the Heart. If I did not know you, I would say more; but I shall not be heard for my much Speaking. My Prediction, communicated to you, is at Length fullfilled, I foresaw the Plan unfolding itself, Your Son is appointed Embassador to the Russian Court (here respected Friend,) or is a Sphere of Action;, There must be a Clerk; an Emanuensis, or Secretary, (call it what you please) to this Embassy; Shall I not indulge a Hope, That through your Agency, or Your Son’s, I may be successfull in Obtaining this office under the honble. J. Q. Adams; I know Sr. you, & your Son have Influence with Mr Maddison, You have toiled together, in the Field of Politicks, have received only partially of the promised Rewards, that await you, and yet will receive more abundant applause for Your inflexible Justice, and steady Medium of Politicks, untainted with the Virulence of party Rancour; This Just Principle Medium of Principle & action (never too highly appreciated) in which you have seduously persevered, will eventually be the Salvation of our Country.—If then, uniform Principle & attachment to your Person, Character&d Family; If in Imitation of you The Sylla & Charebdis of Party Spirit, have been avoided, and the middle Course pursued; If your personal Enemies have been attacked with Success, & battered down; if on at all Times & on all Occassions the Honour, Dignity and Fame of President Adams, have been openly & avowedly vindicated & maintained; or if any Merit can result from the frequent public Addresses, I have had the Honour to dictate in legislature Committees to blazon your Character & illustrious Deeds, can avail or deserve anything The Prospect before me is not unpleasant, or unpromising; Pray dear Sr. Interest your Son in my Favor You maybe assured he will find me, not Ignorant of the Politicks of the day; either foreign or domestic, my Confidence & hope is on you; and be assured that I ever have been, & still am your faithfull Friend & humble Servant;— 
Oliver Whipple